[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
FINDING (Plaintiff still on assistance)
The State of Connecticut filed a motion to modify the defendant's child support payments, alleging a substantial improvement in his ability to pay since a prior modification of the original divorce orders was entered on 3/31/86. A hearing was held on April 27, 1990, wherein the magistrate approved the agreement of the parties increasing current support orders CT Page 160 subject to a written stipulation being filed and approval of a judge of the superior court. No agreement was ever file so approval was not sought. Several weeks after the April 27 hearing, the defendant lost his job. He has since obtained a new, less lucrative position.
Both parties and the State of Connecticut assistant attorney general appeared before the magistrate on 7/11/90 pursuant to the defendant's motion to modify the April 27 unapproved order. However, since the 4/27 order was never finalized, the parties reached a new agreement to (1) vacate all orders of 4/27/90; (2) allow the defendant's motion to modify of June 18, 1990 to go off; and (3) rehear, and grant, by agreement of all parties, the state's motion to modify of 2/5/90 as follows: Effective April 27, 1990, the defendant is to pay $70.00 per week current and $5.00 per week on an arrearage due the state in the amount of $1,454.51 as of 4/26/90, subject to adjustment. The total weekly order of $75.00 per week is to be secured by an immediate wage withholding order. The defendant is to maintain medical and/or dental coverage if available to him through his place of employment, union or other group association at reasonable cost for the benefit of the minor child. The provisions of Section 46b-84c are hereby incorporated into the medical order. The defendant is also to pay the cost of any necessary unreimbursed medical and dental expenses for the minor child, to include chiropractic treatments for the child's back if, upon examination and written report, the defendant's doctor, Dr. Huebner, certifies that said treatment is appropriate and necessary. This agreement complies with the child support guidelines.
The agreement of the parties, as set forth in the preceding Finding, is hereby approved. The State of Connecticut's motion to modify dated 2/5/90 is granted in accordance with the terms of the agreement.
CIANO, M., REFEREE